Mr. Chief Justice Hollerich delivered the opinion of the court: This case arises out of the same accident which was involved in the case of Goldie Ryan vs. State, No. 2062. The claimant herein is the husband of said Goldie Ryan, and was the owner of the car which was damaged in that accident, and s¿eks in this case to recover damages done to his car as the result of such accident. The facts in the case are fully set forth in the case of Goldie Ryan, vs. State, No. 2062, to which reference is hereby made. What is said in that case applies with equal force to this case. For the reasons set forth in the case of Goldie Ryan vs. State, No. 2062, award herein is denied and the case dismissed.